DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s reply filed 10/13/2021 has been entered and fully considered. Claims 1, 3, 4, 7-11, 15, and 17-22 are pending, none of which are currently amended. Claims 2, 5, 6, 12-14 and 16 are cancelled.
The previous rejection under 35 USC 103 is maintained and made final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-11, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092935 A1 (Sun) in view of US 2006/0105239 A1 (Paulsen).

    PNG
    media_image1.png
    283
    368
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    251
    410
    media_image2.png
    Greyscale

Regarding claims 1, 4, 7-11 and 22, Sun discloses a positive active material for a lithium secondary battery that includes a particle including M1, M2, M3 and lithium (lithium complex oxide particle) [0209], wherein the first metal M1 may be Co [0210], [0229], and wherein the particle may include a concentration maintained portion 120 in which a concentration of the first metal is constant, a first concentration gradient portion 110a surrounding the concentration maintained portion 120, and a second concentration gradient portion 110b surrounding the first concentration maintained portion 110a [0413], and in the direction D from the center part 10 to the surface part 20, the content of the first metal in the first concentration gradient portion 110a gradually increases and the content of the first metal in the second concentration gradient portion 110b gradually decreases [0415], such that the first and second concentration gradient portions 110a, 110b together are equivalent to the claimed Co-coated layer, wherein Co ions have a concentration gradient toward a center part 10 of the particle from the Co-coated layer 110a, 110b, wherein Co concentration increases and then decreases from the surface 20 of the particle toward the center 10, and wherein Co concentration of a boundary of the particle is higher than Co concentration of the internal part of the particle. See Figs. 78, 80A (above).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Sun does not teach coagulating a plurality of the particles to form a secondary particle. Paulsen however teaches a lithium transition metal oxide [0030] cathode material that has a transition metal gradient, with increasing cobalt composition towards the outside of the particle [0051], wherein the primary particles are agglomerated into secondary particles [0056], because it simplifies the processing of the powders and provides some open porosity to allow for the fast transport of lithium. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to coagulate the particles of Sun, as primary particles, to form 
Although neither Sun nor Paulsen expressly teach the claimed interplanar distance relationships, it appears that the interplanar distance of the crystalline structure will change in correspondence with the gradient change in cobalt content. Note that Paulsen discloses that the composition corresponds to a set of crystallographic lattice constants [0063]. Thus each primary particle will have an interplanar distances on the surface part and in the internal part that is greater or less than the interplanar distance at the boundary, whereby a primary particle in the internal part of the secondary particle will have an interplanar distance d1 greater than the interplanar distance d3 at the boundary of a primary particle located on the surface part of the secondary particle, which is greater than another interplanar distance d2 of the primary particle located on the surface of the secondary particle.
Furthermore, because the combination of Sun and Paulsen teaches a lithium complex oxide secondary particle having the same composition and structure as claimed, it appears that it will have the same or sufficiently similar properties as claimed, including the claimed interplanar distance relationships, interplanar distances d1 and d2, XRD peak positions, and XPS bond energies. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Sun further teaches that the primary particle may have a concentration gradient of 1 to 10 mol% per 0.1 µm (0.01 to 0.1 mol% per one nm) [0227]. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Regarding claims 15 and 18, Sun further discloses a method comprising precipitating from a first aqueous metal solution a nickel cobalt manganese hydroxide to form an inner core (manufacturing precursors) [0497], adding a second aqueous metal solution including Co to form the first concentration gradient portion (reactively coating with a solution containing Co) [0498], and adding a third aqueous metal solution including manganese to form the shell portion (mixing with M3 that is Mn) [0499], washing with water, drying, mixing with lithium hydroxide and subjecting the mixture to preliminary firing (reacting with a lithium compound and first thermally treating)  and then firing (second thermal treating) to obtain a positive electrode active material powder [0501]. The Ni, Co, and Mn molar ratios of the first aqueous prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See MPEP 2144.04 IV. C.
Regarding claim 17, Sun further discloses that the molar ratio of Co in the second aqueous metal solution for reactively coating with a solution containing Co may for example be 8 [Table 19].
Regarding claim 19, Sun further discloses a lithium secondary battery including the cathode active material [0249].
Regarding claim 20, Sun further discloses that the content of the residual lithium is decreased [0050]. Although the claimed range of equal to or smaller than 6000 ppm is not specifically disclosed, the sum of residual lithium of 6211 in Example 5-5 [Table 21] is considered to be close enough that the claimed range would have been obvious to one of ordinary skill in the art. See MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 21, Sun further discloses that the core of the particle is expressed by the following Formula 1 and the surface part of the particle is expressed by the following Formula 2 [0025]-[0028].

    PNG
    media_image3.png
    265
    516
    media_image3.png
    Greyscale

Although not specifically disclosed, because Sun’s formulas for each section of the particle both encompass the claimed Formula 1, the composition of Sun’s particle as a whole would necessarily also encompass the claimed Formula 1, and therefore the claimed Formula 1 would have been obvious to one of ordinary skill in the art. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
The applicant argues that Sun’s teaching in paragraph [0078] of a thickness range for the shell portion is not applicable to the embodiment of Fig. 78, because this embodiment does not have a “shell”. To the contrary, Fig. 78 clearly illustrates both a core and a shell. Although Sun names the portions 110a and 110b a “first concentration gradient portion” and a “second concentration gradient portion”, respectively, this does not negate that the two concentration gradient portions nevertheless form a shell around the concentration maintained portion 120, which is the core of the particle, according to the commonly understood meanings in the art. In other words, regardless of the labels used by Sun to describe the portions 110a and 110b, one of ordinary skill in the art would undoubtedly consider such portions to be a shell portion, and as such, would have expected Sun’s range disclosed in paragraph [0078] to be applicable to the embodiment of Fig. 78.
The applicant further argues that Sun’s disclosure that “the concentration maintained portion 120 may correspond to the shell of the second element” means that the term “shell” is specifically used to refer to a concentration maintained portion. To the contrary, this description is not considered to be limiting, but rather is using a commonly understood term to describe the location of a concentration maintained portion in one optional embodiment. In other words, this description is not defining the shell, but rather is using the term shell according to its ordinary meaning to refer to the outer part of the particle, in order to indicate the relative positions of the concentration maintained portion 120 and the concentration Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). An inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). See MPEP 2111.01 IV. A. See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) (the written description must clearly redefine a term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); MPEP 2173.05(a) III. In this case, Sun’s description in paragraph [0351] does not meet these standards to redefine the term shell.
In response to applicant’s reference to the many embodiments in which Sun’s shell portion has a constant concentration, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
The applicant further argues that Sun performs process steps in a different order than claimed, but has failed to show that the claimed process produces any new or unexpected In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); MPEP 2144.04 IV. C. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
In response to applicant’s allegation that Sun’s Co-coated layer is not inside the primary particle, it is noted that Sun explicitly discloses in paragraph [0412] that the second element (i.e. the particle as shown in Fig. 78) “may be composed of one or more first elements 30” (emphasis added). Therefore the disclosed particle, which includes the Co-coated layer as claimed, may be a primary particle.
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727